Citation Nr: 0317566	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied a disability evaluation 
in excess of 30 percent for the veteran's generalized anxiety 
disorder.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  There is no medical evidence demonstrating that the 
veteran's generalized anxiety disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  panic attacks; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation for his generalized anxiety disorder does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences panic 
attacks, sleep impairment, and social impairment.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that they would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement an increased disability evaluation and provided a 
detailed explanation of why an increased disability 
evaluation was not granted.  In addition, the statement of 
the case and supplemental statement of the case included the 
criteria for granting an increased disability evaluation, as 
well as other regulations pertaining to his claim.  In 
particular, the May 2002 supplemental statement of the case 
and a March 2003 letter to the veteran, from the RO notified 
the veteran of the provisions of the VCAA, the kind of 
information needed from him, and what he could do to help his 
claims, as well as the VA's responsibilities in obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App.  183,187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence the VA would 
attempt to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, the veteran was afforded a VA examination.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
nervousness in a May 1948 rating decision, and a 
noncompensable disability evaluation was assigned, effective 
March 1948.  In January 1949, the veteran's disability was 
recharacterized as a moderately severe psychoneurosis, with 
anxiety and somatization, and his disability evaluation was 
increased to 30 percent disabling, effective October 1948.  

A September 1961 rating decision reduced the veteran's 
disability evaluation for his psychoneurosis to 10 percent 
disabling, effective November 1961, and the veteran 
disagreed.  A January 1962 rating decision, denying a new VA 
examination, continued the 10 percent disability evaluation.  
Nonetheless, in March 1962, the RO issued another rating 
decision, restoring the veteran's 30 percent disability 
evaluation for a psychoneurosis, with anxiety and conversion.  

However, in March 1964, the veteran's disability evaluation 
for his service-connected psychoneurosis, with anxiety and 
conversion, was again reduced to 10 percent disabling.  The 
veteran disagreed, a statement of the case was issued, and he 
perfected his appeal.  In July 1964, the Board issued a 
decision, affirming the RO's March 1964 rating decision and 
the award of a 10 percent disability evaluation.

In February 1966, following a routine VA examination, the 
veteran's disability evaluation was again increased to 30 
percent disabling for his psychoneurosis with anxiety.  This 
disability evaluation was confirmed and continued in a 
February 1971 rating decision.  Thus, the veteran's 30 
percent disability evaluation has been in effect for more 
than 20 years and is protected.  See 38 C.F.R. §  3.951(b) 
(2002) ("A disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.").

In February 2001, the veteran filed a claim for a disability 
evaluation in excess of 30 percent for his service-connected 
psychiatric disorder.  Following a VA examination and the 
receipt of medical evidence, a May 2001 rating decision 
recharacterized the veteran's psychiatric disorder as an 
anxiety disorder, and continued the veteran's 30 percent 
disability evaluation.  The veteran filed a notice of 
disagreement in June 2001, and the RO issued a statement of 
the case in February 2002.  The veteran perfected his appeal 
in April 2002, and following the receipt of additional 
medical evidence, a supplemental statement of the case was 
issued in May 2002.  The veteran's appeal was certified to 
the Board in March 2003.

The pertinent medical evidence of record consists of VA 
medical records, private medical records, and a VA 
examination report.

A June 1998 VA medical record indicates that the veteran 
complained of difficulty sleeping and "nervous episodes."  
The veteran reported that he worked for Chrysler from his 
discharge from service until his retirement in 1981.  
Examination showed that the veteran was alert, oriented, and 
cooperative, with had good hygiene and grooming.  His affect 
was in the normal range, but there was mildly increased rate 
and rhythm of his speech.  There was no evidence of psychosis 
or suicidal and homicidal ideation.  The Axis I diagnosis was 
generalized anxiety disorder, history of panic attacks, rule 
out major depression.  A Global Assessment of Functioning 
(GAF) score of 65 was assigned.

An August 1998 VA medical record indicates that the veteran 
had a history of anxiety, depression, and stress at home.  
Examination showed that the veteran was alert, with good 
hygiene and grooming.  He had mild motor agitation without a 
formal thought disorder.  His affect was constricted and 
depressed.  There was no evidence of suicidal or homicidal 
ideation, nor was there evidence of psychotic symptoms.  The 
assessment was depression, not otherwise specified, and 
anxiety symptoms.

A June 1999 VA medical record indicates that the veteran was 
alert, oriented, cooperative, and calm.  His mood was mildly 
anxious and reactive.  There was no evidence of suicidal or 
homicidal ideation and his speech was normal.  The impression 
was anxiety.

In November 1999, a VA treatment note indicates that the 
veteran complained of difficulty sleeping and anxiety.  The 
examining provider noted that the veteran had "passive 
symptoms of depression."  The veteran was alert, oriented, 
and cooperative, with fair hygiene.  He was mildly irritable.  
There was no evidence of psychosis or suicidal or homicidal 
ideation.

In February 2000, the veteran was alert, oriented, and 
cooperative with fair hygiene.  He was mildly anxious, 
without psychosis or depression.

In June 2000, according to a VA medical record, the veteran 
reported that a new medication made him calmer.

An August 2000 VA treatment record indicates that the veteran 
felt that his "major problem" of insomnia was resolved by 
medication.

A November 2000 VA medical record notes that the veteran 
reported having psychiatric problems since the 1940s.  He 
also reported that he slept well.  Examination showed that 
the veteran was alert, calm, and cooperative.  There was no 
evidence of manic-depressive symptomatology or a thought 
disorder.  His speech was clear and relevant.  The assessment 
was anxiety disorder, stable.

The veteran was afforded a VA examination in connection with 
his claim for an increased disability evaluation in March 
2001.  According to the report, the veteran complained of 
irritability, impaired memory, obsessive behavior, anxiety, 
and impaired thinking.  He denied experiencing panic attacks, 
delusions, and hallucinations.  The examiner noted that an 
August 1998 private medical record was reviewed, which noted 
a history of anxiety, depression, and stress at home.  
Examination showed that the veteran was alert, oriented, and 
relaxed, with normal appearance and hygiene.   There was no 
evidence of a formal thought disorder and communication was 
normal.  His rate and flow of speech were unremarkable, and 
there was no evidence of obscure, irrelevant, or illogical 
speech.  There was also no evidence of a short- or long-term 
memory problem.  The examiner observed that the veteran's 
ability to maintain personal hygiene and manage his 
activities of daily living was "good."   The Axis I 
diagnosis was mild generalized anxiety disorder, by history.  
An Axis II diagnosis of dependent personality traits was also 
noted.  A Global Assessment of Functioning (GAF) score of 80 
was assigned.  In addition, the examiner opined that the 
veteran did not "strike [him (the examiner)] as being 
remarkably mentally ill."

In April 2001, according to a VA treatment record, the 
veteran complained of anxiety and worry regarding his 
daughter's and his own physical problems.  He also complained 
of depression.  Objectively, his speech was clear, his affect 
was blunted, and his mood was dysphoric.  He was oriented.  
The assessment was depressive disorder, not otherwise 
specified.

A May 2001 VA treatment record indicates that the veteran 
reported experiencing irritability, "crazy dreams", 
decreased sleep, poor concentration, and forgetfulness.  He 
denied suicidal and homicidal ideation.  Examination showed 
that the veteran was alert and cooperative.  His affect was 
blunted and his mood was anxious.  There was no evidence of 
an active thought disorder.  The assessment was generalized 
anxiety disorder.

A July 2001 VA medical record states that the veteran 
complained of feeling tired due to dealing with his wife's 
physical problems and his daughter's mental disorder.  
Examination showed that the veteran appeared anxious and 
talkative, but that the veteran was cooperative.  There was 
no evidence of an active thought disorder.  His speech was 
clear and spontaneous.  There was no evidence of suicidal or 
homicidal ideation.  The assessment was generalized anxiety 
disorder.

Private medical records from St. John Health System, dated 
May 1997 through February 2002, show treatment for an acute 
inferolateral myocardial infarction and a stroke.  A history 
of insulin-dependent diabetes mellitus, depression, 
arthritis, gout, arteriosclerotic heart disease, and 
peripheral vascular disease was noted.

The veteran's generalized anxiety disorder is rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9400.  A 30 percent disability evaluation is assigned 
under this code for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).   A 50 percent disability evaluation is warranted 
where the evidence shows occupational and social impairment 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

Upon reviewing the rating criteria in relation to the 
veteran's generalized anxiety disorder, the Board finds that 
the veteran's disability picture is consistent with the 
currently assigned 30 percent disability evaluation and that 
an increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record does not 
show that the veteran has a flattened affect, impaired 
thought process, panic attacks, difficulty understanding 
complex commands, difficulty maintaining relationships, 
impaired memory, or circumstantial, circumlocutory, or 
stereotyped speech.  The veteran's VA examination, as well as 
his treatment records, indicates that the veteran was 
oriented, cooperative, and well groomed, despite his anxiety 
and depression.  In addition, there was no evidence of 
delusions, hallucinations, or suicidal or homicidal ideation, 
nor was there evidence of cognitive impairment.  Likewise, 
the veteran has logical, coherent, and relevant speech and 
thought process.  Additionally, although the veteran reports 
that he is easily irritated and is socially isolated, he 
reports having a good relationship with his wife and 
daughter.  Moreover, the Board notes that the veteran's 
lowest GAF score was 65 and that his most recent GAF score, 
as assigned by the VA examiner, was 80.   According to 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition the American Psychiatric Association (DSM IV), a GAF 
score of 61 to 70 indicates some mild symptoms or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  GAF scores of 71 to 80 indicate 
transient symptoms, which are expected reactions to 
psychosocial stressors or no more than slight impairment in 
social or occupational functioning.  See 38 C.F.R. § 4.130.  
Significantly, the Board observes that the veteran's 
generalized anxiety disorder and symptoms of anxiety and 
sleep impairment are contemplated by the currently assigned 
30 percent evaluation, and that his insomnia and mood 
symptoms are resolved with medication.  As such, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 30 percent evaluation. 

The Board has also considered whether the veteran might be 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his generalized 
anxiety disorder, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  Rather, it 
appears that the veteran is unemployed due to his own 
retirement and that his hospitalizations were due to 
cardiovascular disorders.  Accordingly, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for generalized anxiety disorder, on either 
a schedular or an extra-schedular basis.  The appeal is 
denied.

 


ORDER

A disability evaluation in excess of 30 percent for 
generalized anxiety disorder is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

